DETAILED ACTION
Status of the claims
	Claims 1, 3, 11, 13 and 16 are currently pending.


Election/Restrictions
	Applicant's election with traverse of group (a) Claims 1, 3, 11, 13, 3 and 16 drawn to one embodiment of the invention, a separate and distinct embodiment of the invention, merging area downstream class, described in paragraph [0035] in the reply filed on July 25, 2022 is acknowledged. The traversal is on the ground(s) that there is not a search burden on the Examiner to search the entire application. This is not found persuasive because as stated in the specification, and in the Restriction Requirement of May 25, 2022, mutually exclusive species as set forth and designated by paragraph number were contained in the claims and grouped in groups (a)-(i). There is a search and/or examination burden for the patentably distinct species as set forth above because of the previously cited reasoning:

(1) Separate status in the art

(2) Different classification

(3) Same classification but recognition of divergent subject matter

(4) Divergent fields of search, and

(5) Search required for one group not required for the other.


The requirement is still deemed proper and is therefore made FINAL.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over over Fujiwara et al. (Fujiwara; U.S. Patent Application Publication 2010/0328100 A1), and further in view of Wormald et al. (Wormald; U.S. Patent Application Publication 2010/0151838 A1).
Regarding Claim 1, Fujiwara discloses aspects of the computer-implemented method for automatically detecting a merge lane traffic jam comprising: 
determining, by a processor (CPU 511), a plurality of road links in proximity to a merge point (road links to ramps) comprising a highway (highway) and a ramp connecting to the highway (ramps; ¶0041, ¶0075); 
processing probe data collected from the plurality of road links to classify the plurality of road links (probe DB 120 is a database of traffic information that is collected based on results of running by a floating car and accumulated. Hereinafter, output data from the probe DB 120 will be referred to as probe data. ¶0037), one or more sublinks of the plurality of road links (subfield of links, ¶0048-0050, ¶0078 Figure 7 discussions), or a combination thereof into at least one of a highway upstream class (upstream class), a merging area class (merge road into a national highway), a highway downstream class (downstream class), a ramp downstream class, and a ramp upstream class (¶0075); 
determining vehicle speed data for the highway upstream class, the merging area class, the highway downstream class, the ramp downstream class, the ramp upstream class (speed probe data, ¶0011), or a combination thereof, automatically determining an occurrence of the merge lane traffic jam based on the vehicle speed data (¶0111-0112: [0112] That is, when a vehicle runs on the inflow link or the outflow link at an average speed lower than or equal to 20 km/h, the CPU determines that the vehicle is in a congestion.)
Fujiwara does not explicitly state presenting the data on a device.
In the same field of endeavor, traffic event identification, Wormald teaches initiating a presentation of a merge lane traffic jam message on a device traveling on the plurality of road links or the one or more sublinks that are in the highway upstream class, “[0027] Turning now to Figures 1, an example zone of traffic is shown, which comprises a traffic "problem" hereinafter named a congested zone 2. The congested zone 2 comprises a "left-bound" lane of traffic 4 (i.e. with respect to the page) and a "right-bound" lane of traffic 6. It can be seen that the congested zone 2 represents a common zone of traffic congestion caused by any one or more traffic events. Another zone of traffic is also shown in Figure 1 and, in this example, represents an upstream zone 8, which refers to any roadway that is: approaching, expected to connect, lead into, or is simply an upstream portion of a same roadway that includes the congested zone 2. In this example, the upstream zone 8 thus feeds traffic into the congested zone 2 such that at least one mobile device 100 approaching the congested zone 2 can be determined. [0028] In the example shown in Figure 1, the congested zone 2 at a particular point in time comprises three vehicles travelling left-bound 4, namely vehicles 10B, 10C, and 10D; and comprises a single vehicle 10E travelling right-bound 6. For the present discussion, the congestion occurs in the left-bound lane only whereas vehicle 10E is moving at a normal rate of speed in the right-bound lane. The upstream zone 8, at the same point in time, comprises a single vehicle 10A travelling left-bound 4 towards the congested zone 2. Each vehicle 10A-10E comprises a respective data communications device, hereinafter referred to as a mobile device 100A-100E, which travels with the corresponding vehicle 10A-10E in which it currently resides. As will be explained below, the mobile device 100 can be any suitable device capable of communicating via a wireless network 200. The mobile devices 100 utilize such capability to provide device data 78 to a dynamic traffic notification system 80, via the wireless network 200. The device data 78 comprises information related to the location and speed of the vehicle 10, as measured by, or obtained by (or from) another source, the mobile device 10 located and travelling within the vehicle 10. For example, mobile device 100B in vehicle 10B may utilize a GPS function to measure the speed of the vehicle 10B and the current location, prepare device data 78, and send the device data 78 to the dynamic traffic notification system 80, hereinafter referred to as "the notification system 80" for brevity. [0029] As will also be explained below, the notification system 80 uses device data 78 from a plurality of mobile devices 100 to dynamically determine traffic conditions, such as the development of the congested zone 2, in order to prepare a notification 84 that can be sent to a mobile device 100 that is expected to be headed towards the congested zone 2.”
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Fujiwara with the teachings of Wormald to provide dynamic and meaningful alerts for each mobile device user.
Regarding claim 3, the claim is interpreted and rejected as claim 1. {see (¶0111-0112 of Fujiwara}
Regarding Claim 11, Fujiwara discloses aspects of the apparatus for automatically detecting a merge lane traffic jam comprising: 
at least one processor (CPU); and at least one memory (a storage device, not shown, having a semiconductor memory, a hard disk unit, and the like) including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (¶0035), 
process probe data collected from a plurality of road links of a merge point to classify the plurality of road links (probe DB 120 is a database of traffic information that is collected based on results of running by a floating car and accumulated. Hereinafter, output data from the probe DB 120 will be referred to as probe data. ¶0037), one or more sublinks of the plurality of road links (subfield of links, ¶0048-0050, ¶0078 Figure 7 discussions), or a combination thereof into at least one of a highway upstream class (upstream class), a merging area class (merge road into a national highway), a highway downstream class (downstream class), a ramp downstream class, and a ramp upstream class; 
determine vehicle speed data for the highway upstream class, the merging area class, the highway downstream class, the ramp downstream class, the ramp upstream class, or a combination thereof (¶0109-0113), automatically determine an occurrence of the merge lane traffic jam based on the vehicle speed data (¶0113).
Fujiwara does not explicitly state presenting the data on a device.
In the same field of endeavor, traffic event identification, Wormald teaches initiating a presentation of a merge lane traffic jam message on a device traveling on the plurality of road links or the one or more sublinks that are in the highway upstream class, “[0027] Turning now to Figures 1, an example zone of traffic is shown, which comprises a traffic "problem" hereinafter named a congested zone 2. The congested zone 2 comprises a "left-bound" lane of traffic 4 (i.e. with respect to the page) and a "right-bound" lane of traffic 6. It can be seen that the congested zone 2 represents a common zone of traffic congestion caused by any one or more traffic events. Another zone of traffic is also shown in Figure 1 and, in this example, represents an upstream zone 8, which refers to any roadway that is: approaching, expected to connect, lead into, or is simply an upstream portion of a same roadway that includes the congested zone 2. In this example, the upstream zone 8 thus feeds traffic into the congested zone 2 such that at least one mobile device 100 approaching the congested zone 2 can be determined. [0028] In the example shown in Figure 1, the congested zone 2 at a particular point in time comprises three vehicles travelling left-bound 4, namely vehicles 10B, 10C, and 10D; and comprises a single vehicle 10E travelling right-bound 6. For the present discussion, the congestion occurs in the left-bound lane only whereas vehicle 10E is moving at a normal rate of speed in the right-bound lane. The upstream zone 8, at the same point in time, comprises a single vehicle 10A travelling left-bound 4 towards the congested zone 2. Each vehicle 10A-10E comprises a respective data communications device, hereinafter referred to as a mobile device 100A-100E, which travels with the corresponding vehicle 10A-10E in which it currently resides. As will be explained below, the mobile device 100 can be any suitable device capable of communicating via a wireless network 200. The mobile devices 100 utilize such capability to provide device data 78 to a dynamic traffic notification system 80, via the wireless network 200. The device data 78 comprises information related to the location and speed of the vehicle 10, as measured by, or obtained by (or from) another source, the mobile device 10 located and travelling within the vehicle 10. For example, mobile device 100B in vehicle 10B may utilize a GPS function to measure the speed of the vehicle 10B and the current location, prepare device data 78, and send the device data 78 to the dynamic traffic notification system 80, hereinafter referred to as "the notification system 80" for brevity. [0029] As will also be explained below, the notification system 80 uses device data 78 from a plurality of mobile devices 100 to dynamically determine traffic conditions, such as the development of the congested zone 2, in order to prepare a notification 84 that can be sent to a mobile device 100 that is expected to be headed towards the congested zone 2.”
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Fujiwara with the teachings of Wormald to provide dynamic and meaningful alerts for each mobile device user.
Regarding claim 13, the claim is interpreted and rejected as claim 11. {see (¶0111-0112 of Fujiwara}



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 is are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujiwara.
Regarding Claim 16, Fujiwara discloses the aspects of the non-transitory computer-readable storage medium (a storage device, not shown, having a semiconductor memory, a hard disk unit, and the like.) for automatically detecting a merge lane traffic jam (¶0109-0113 jam detection automatically), carrying one or more sequences of one or more instructions which, when executed by one or more processors (¶0035), cause an apparatus to perform: 
processing probe data collected from a plurality of road links of a merge point to classify the plurality of road links (probe DB 120 is a database of traffic information that is collected based on results of running by a floating car and accumulated. Hereinafter, output data from the probe DB 120 will be referred to as probe data. ¶0037), one or more sublinks of the plurality of road links (subfield of links, ¶0048-0050, ¶0078 Figure 7 discussions), or a combination thereof into at least one of a highway upstream class (upstream class), a merging area class (merge road into a national highway), a highway downstream class (downstream class), a ramp downstream class, and a ramp upstream class; 
determining vehicle speed data for the highway upstream class, the merging area class, the highway downstream class, the ramp downstream class, the ramp upstream class, or a combination thereof (speed data calculations ¶0109-0113), automatically determining an occurrence of the merge lane traffic jam based on the vehicle speed data (jam determination and decision making ¶0113).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685